

SEPARATION AGREEMENT AND RELEASE
 
This SEPARATION AGREEMENT AND RELEASE ("Agreement") is made and entered into as
of this 8th day of April 2008 (the “Effective Date”), by and between Skins,
Inc., a Nevada corporation (the “Company”), and Antonio Pavan ("Pavan").
 
WHEREAS, Pavan has been employed by the Company as Chief Operating Officer and
Executive Vice President pursuant to an agreement between Pavan and the Company
dated April 13, 2007 (referred to herein as the “Employment Agreement”), a copy
of which is attached hereto as Exhibit A;
 
WHEREAS, Pavan and Company entered into a Non-Qualified Stock Option Agreement
dated April 13, 2007 (the “Option Agreement”), a copy of which is attached
hereto as Exhibit B;
 
WHEREAS, on March 27, 2008, Pavan gave the Company notice of his resignation, a
copy of which is attached hereto as Exhibit C;
 
WHEREAS, the parties mutually desire to enter into this Agreement to effectuate
the termination of Pavan’s employment with the Company and to set forth the
benefits to be provided to Pavan in exchange for Pavan’s covenants as set forth
herein;
 
NOW, THEREFORE, in consideration of the mutual promises set forth below, the
parties agree as follows:
 
1. Termination of Employment. The Company and Pavan agree that Pavan’s
employment with the Company terminated by virtue of his voluntary resignation at
11:59 p.m. on March 27, 2008 (the “Termination Date”). Pavan acknowledges that
he has received his regular base salary and employment benefits under the
Employment Agreement through March 31, 2008. Pavan agrees that as of March 31,
2008, all compensation, payments, benefits or other consideration of any kind
provided for under the Employment Agreement shall cease and that he is not
entitled to any further payments or benefits under the Employment Agreement.
Pavan specifically acknowledges that he is not due an annual
incentive/performance bonus, pro rata or otherwise, under paragraph 3.2 of the
Employment Agreement. Following the Termination Date, any further compensation,
payments, benefits or other consideration of any kind that may be payable to
Pavan by the Company shall be governed exclusively by the terms of this
Agreement.
 
2. Termination of Duties and Responsibilities. As of the Termination Date, Pavan
is relieved of all duties and responsibilities of employment with the Company
and shall have no authority to enter into any contracts on behalf of the
Company, make any commitments on behalf of the Company or to contact or
otherwise do business with any customers, vendors or employees of the Company.
Pavan shall not visit any facility of the Company as of the Termination Date
except as expressly requested of him by the President of the Company.
 
3. Benefits.
 
(a) Provided that Pavan has not revoked this Agreement pursuant to Paragraph 18
below and has complied with all terms and conditions of this Agreement, Company
shall provide Pavan with an Amendment to the Non-Qualified Stock Option
Agreement in the form attached hereto as Exhibit D to amend the Option Agreement
(“Amended Non-Qualified Stock Option Agreement”). Pavan agrees that the Amended
Non-Qualified Stock Option Agreement provides for more favorable terms to Pavan
than those set forth in the Option Agreement. Pavan expressly agrees and
acknowledges that the Company is under no pre-existing obligation to provide
Pavan with the Amended Non-Qualified Stock Option Agreement.
 

--------------------------------------------------------------------------------


 
(b) Pavan and Company agree that they shall not issue any communication or make
any statement, written or otherwise, that disparages, criticizes or otherwise
reflects adversely on or encourages any adverse action against the other or the
Released Parties (as defined below). Pavan further agrees not to make any
disparaging or negative remarks regarding the Company or its products or
employees.
 
(c) Pavan agrees that other than as expressly stated in this Paragraph 3, he
will not seek anything further from the Company, including any other payment.
Pavan further agrees that except as expressly set forth in this Agreement, all
benefits, wages, bonuses, commissions, compensation, deferred compensation or
other payments provided to Pavan during his employment with the Company or under
the Employment Agreement shall cease as of the Termination Date and the
Employment Agreement shall terminate; provided, however, that Pavan’s
obligations to the Company under paragraphs 6 and 7 of the Employment Agreement
shall not terminate but shall continue in accordance with paragraphs 6 and 7 of
the Employment Agreement.
 
4. Release And Waiver of Claims. 
 
(a) “Released Parties” means Company and its parents, subsidiaries, affiliates,
divisions, partners, or predecessors, current and former stockholders,
directors, officers, employees, and agents of Company and these companies, and
any and all employee pension or welfare benefit plans of Company and these
companies, including current and former trustees and administrators of these
plans, and all those who succeed to their rights, interests, or
responsibilities.
 
(b) Pavan hereby releases the Released Parties from all claims and rights that
Pavan has against any and all Released Parties, including, but not limited to,
any claims arising out of or relating to the Employment Agreement, those claims
of which Pavan is not aware, those claims not mentioned in this Agreement, and
all claims for attorney’s fees, costs, and interest. Pavan releases the Released
Parties from all claims and rights resulting from anything that has happened up
to the Termination Date. Pavan’s release of claims does not apply to claims
arising after the Termination Date.
 
(c) Pavan specifically releases all claims and rights arising from or relating
to Pavan’s employment or other relationship with the Released Parties, including
but not limited to any claims or rights Pavan may have under Title VII of the
Civil Rights Act of 1964, as amended, and the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
federal or any similar state Worker Adjustment and Retraining Notification Act,
Section 1981 of the Civil Rights Act of 1866, the Employee Retirement Income
Security Act, the New York State Human Rights Law, the New York City Human
Rights Act, the New York State Equal Pay Law, the New York State Labor Law, the
New York Whistleblower Law, the New York State Wage Payment Law, the New York
State Wage and Hour Law, the New York State Minimum Wage Act, any federal, state
or local laws or regulations against discrimination or protecting
whistleblowers, or any other federal, state, or local law, common law,
regulation or constitution relating to employment, wages, hours, or any other
terms and conditions of employment.
 
- 2 -

--------------------------------------------------------------------------------


 
(d) Nothing in this Agreement prohibits Pavan from filing a complaint with the
United States Equal Employment Opportunity Commission, the National Labor
Relations Board, or any similar state or local administrative agency; provided,
however, that Pavan waives the right to any monetary relief by virtue of filing
any such charge or complaint by or on behalf of Pavan. In addition, this
Agreement does not release any statutory claims that cannot be released by Pavan
as a matter of law.
 
5. Confidentiality and Return of Property. Pavan recognizes that any knowledge
or information of any type whatsoever of a confidential nature relating to the
business of the Company or any of its parents, subsidiaries, divisions or
affiliates, including, without limitation, all types of trade secrets, client
lists or information, information regarding product development, production
methods and processes, marketing plans, management organization, operating
policies or manuals, performance results, business plans, financial records, or
other financial, commercial, business or technical information (collectively
“Confidential Information”), must be protected as confidential, and not copied,
disclosed or used other than for the benefit of the Company at any time, unless
and until such knowledge or information is in the public domain through no
wrongful act by Pavan or any other person. Pavan further agrees not to divulge
to anyone (other than the Company or any persons employed or designated by the
Company), publish or make use of any such Confidential Information without the
prior written consent of the Company, except by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency.
Pavan further agrees that not later than the Termination Date he will return to
the Company all of its property and documents (and any copies thereof)
including, without limitation, all Confidential Information, all computer
software and disks, all reports, memoranda, notes, records, projections, lists,
Company or client financial information, keys, credit cards, and equipment.
Pavan further agrees that he will abide by the terms and conditions of paragraph
6 of the Employment Agreement, which shall survive this Agreement and continue
in full force and effect according to its stated terms following the Termination
Date.
 
6. Post-Employment Restrictive Covenant. As a condition to his receipt of the
Amended Non-Qualified Stock Option Agreement Pavan shall be obligated to comply
with all provisions of paragraph 6 of the Employment Agreement, including the
provisions pertaining to non-solicitation under paragraph 6.2 and
non-competition under paragraph 6.3.
 
7. Specific Performance. The parties acknowledge that a breach or threatened
breach by Pavan of any of the provisions of paragraph 5 or 6 of this Agreement
or paragraph 6 or 7 of the Employment Agreement may result in material and
irreparable damage and injury to the Company, and that it would be difficult or
impossible to establish the full monetary value of such damage. Therefore, in
addition to any other remedies that may be available to the Company, the Company
shall be entitled to injunctive relief by a court of appropriate jurisdiction in
the event of Pavan’s breach or threatened breach of any of the provisions of
paragraph 5 or 6 of this Agreement or paragraph 6 or 7 of the Employment
Agreement.
 
- 3 -

--------------------------------------------------------------------------------


 
8. Binding Effect. This Agreement is binding upon anyone who succeeds to the
rights, interests or responsibilities of the parties. This Agreement may be
assigned by the Company. Pavan makes the releases contained in this Agreement
for the benefit of the Released Parties and all who succeed to their rights,
interests, or responsibilities. This Agreement shall inure to the benefit of and
be enforceable by Pavan and his personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees. Pavan may not assign
his obligations under this Agreement.
 
9. Enforceability. If a court rules that any provision of this Agreement is not
enforceable in the manner set forth in this Agreement, that provision should be
enforceable to the maximum extent possible under applicable law and should be
reformed accordingly. If a court rules that any provision of this Agreement is
invalid or unenforceable, that ruling shall not affect the validity or
enforceability of the other portions of this Agreement, which shall continue in
full force and effect.
 
10. Entire Agreement. Except as expressly provided for in this Agreement, this
Agreement supersedes any and all prior oral and/or written agreements between
the Company and Pavan, including any existing oral or written agreements with
respect to Pavan’s employment with the Company, except that the provisions of
paragraphs 6 and 7 of the Employment Agreement shall survive this Agreement. No
representations regarding the Released Parties' relationship with Pavan, or any
obligations to Pavan, have been made, or survive, except as set forth in this
Agreement.
 
11. Amendment. This Agreement cannot be amended, except by a written document
signed by the party against whom enforcement of any such amendment is sought.
 
12. Legal Counsel. Pavan has had ample time to consult with an attorney before
signing this Agreement and acknowledges that he has been advised to consult with
an attorney before signing this Agreement.
 
13. Confidentiality. Pavan agrees that the existence of and the terms and
conditions of this Agreement shall forever remain confidential as between the
parties and he shall not disclose them to any other person, provided however
that he may disclose the terms of this Agreement to his attorney, accountant,
financial advisor and spouse. Without limiting the generality of the foregoing,
Pavan specifically agrees that he shall not disclose information regarding this
Agreement to any current, former or future employee of the Company.
 
14. Notices. All notices under this Agreement must be in writing and must be
sent via certified mail to the appropriate addresses set forth below:
 
If to Company:
 
Skins, Inc.
45 West 21st Street, 2nd Floor
New York, NY 10010
ATTN: Chief Executive Officer
 
If to Pavan:
 
Antonio Pavan
[PERSONAL HOME ADDRESS]
 
- 4 -

--------------------------------------------------------------------------------


 
15. Full Understanding. Pavan has read this Agreement carefully, fully
understands the meaning of its terms, and is signing this Agreement knowingly
and voluntarily.
 
16. Compromise. The Parties agree and acknowledge that this Agreement is the
result of a compromise and shall never be construed as an admission of
liability, wrongdoing or responsibility on the part of the Company. Indeed, the
Company expressly denies any such liability, wrongdoing or responsibility.
 
17. Governing Law. This Agreement shall be interpreted in accordance with the
laws of the State of New York, without regard to its principles of conflicts of
law. Any action relating to this Agreement shall be instituted in the State of
New York and the parties agree to submit to the jurisdiction of the state and
federal courts of New York for this purpose.
 
18. Period for Consideration and Revocation. Pavan shall have 21 days to
consider this Agreement. Pavan may elect, at his option, to sign this Agreement
in a shorter period of time. Pavan shall have 7 days after the Company’s receipt
of an executed Agreement from him to revoke his acceptance of this Agreement. To
be effective, any revocation of this Agreement must be in writing and received
by the Company no later than the 7th day after its receipt of an executed
Agreement. This Agreement shall not become effective or enforceable until the
expiration of 7 days after Pavan signs this Agreement.



   
/S/ ANTONIO PAVAN
   
ANTONIO PAVAN
         
Dated: April 8, 2008
WITNESS
       
SKINS, INC.
         
By:
/S/ Deborah Gargiulo
     
Deborah Gargiulo
     
Chief Financial Officer
           
Dated: April 8, 2008



- 5 -

--------------------------------------------------------------------------------

